Citation Nr: 1437009	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1969 to December 1973.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2009 decision by the RO which, in part, denied the benefits sought on appeal.  A hearing before the undersigned was held at the RO in November 2012.  

By rating action in January 2012, the RO granted service connection for post traumatic stress disorder (PTSD), and assigned a 50 percent evaluation; effective from February 8, 2010, the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  The Veteran and his representative were notified of this decision and did not express dissatisfaction with the rating assigned.  Accordingly, this issue is no longer in appellate status and will not be addressed in this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that the current evidence of record is woefully inadequate to render a fair and impartial decision, due primarily to the Veteran's failure to provide the RO with detailed information so that it could undertake comprehensive development of the record for appellate review.  Therefore, the Board finds that the appeal must be remanded for additional development.  

Specifically, on his application for VA compensation, received in December 2008, the Veteran provided very little information concerning the claimed disabilities, such as, when his injuries/disabilities began, or the dates of any treatment in service or subsequent thereto.  The only place the Veteran reported that he was treated was at Bay Pines VAMC, but he did not indicate any specific dates of treatment.  Based on this information, the RO requested all records from Bay Pines VAMC.  

In this regard, the Board notes that the earliest treatment record received from that VA facility was dated in December 2008.  Significantly, however, the report indicated that the Veteran had prior treatment at that facility.  Moreover, the Board notes that in the pension portion of his VA application, the Veteran indicated that he was first treated for both disabilities at Bay Pines VAMC on October 14, 1980.  In any event, it appears that not all of the Veteran's VA treatment records have been obtained.  

Additionally, at the hearing in November 2012, the Veteran testified that he was treated for left shoulder problems by a private doctor about a year after service, but that those records were unavailable.  He said that his shoulder problems worsened around 1996-97, and that he sought treatment from VA sometime after that, but wasn't specific as to exactly when.  (T p. 6-7).  He testified that he injured his back at the same time as his shoulder injury, and that he was seen a couple of times and was given pain pills, but couldn't recall very much about his treatment in service.  He testified that he was first treated for back problems after service by a private doctor in the 1980's, and has been treated "constantly" ever since.  (T p. 10-14).  

The evidentiary record also includes an undated statement from a private physician, received in November 2012, to the effect that it was at least as likely as not that the Veteran's claimed disabilities were caused by or a result of military service.  Although the examiner indicated that he was familiar with the Veteran's medical history, a review of his clinical notes suggest that the reported history was factually inaccurate.  Specifically, the examiner's notes indicated that the Veteran was treated with "cuff repair" in service.  The physician also noted that the Veteran injured his shoulder and back changing a B-52 tire in 1971, and that he has had chronic problems since the 1970's.  Additionally, the examiner did not identify a diagnosed back or should disability and indicate how such was related to service, especially in light of the Veteran's preservice and postservice complaints and injuries.

However, when examined by VA in April 2009, the Veteran reported that he initially injured his left shoulder playing soccer before service in 1968, that he hurt it again in service in 1970 changing a tire, and that he reinjured it again in 1997 while at work.  The Veteran also reported that he reinjured his back after service in 1978.  The VA examiner stated that he could not relate diagnoses of lumbar strain and degenerative arthrosis of the left shoulder to service without resorting to speculation based on the available information.  

VA regulations provide that if the Veteran submits an incomplete application for benefits, VA will notify the claimant of the information necessary to complete the application and will defer assistance until the claimant submits this information.  38 C.F.R. § 3.159(b)(2).  Additionally, the claimant must cooperative full with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians.  The claimant must provide enough information to identify and locate the existing records, including the person, company, agency or other custodian holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159(c)(1)(i).  

VA is required to make reasonable efforts to obtain any relevant records not in the custody of a Federal department or agency, to include from any private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  

Because the Veteran provided VA with piecemeal descriptions of his injuries and treatment, the RO was not able to undertake a full and comprehensive development of his claim.  Therefore, on remand, the Veteran is advised to provide VA with detailed information concerning the claimed disabilities, including the date and place of his injuries in service, and the names, addresses and dates of any treatment since service, including all VA treatment.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

To be noted within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  However, the condition need not be symptomatic at the time of evaluation, so long as the diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet").  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  

The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service, such as the case here.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  

The following information is provided for the benefit of the VA examiner.  The Board points out that the information is not intended to supplant the examiner's responsibility to review the claims file.  Historically, the service treatment records (STRs) showed that the Veteran reported a history of back trouble at the time of his service enlistment examination in November 1969.  The examining physician noted on the report "occ back strain [with] lifting of weight."  On examination, the Veteran had full range of motion of the spine, and no deformities were noted.  The STRs showed that the Veteran was seen for low back pain on three occasions in 1970, and once in 1973.  Other than a muscle spasm, all clinical findings in service were within normal limits.  The impressions included back spasm and back sprain.  The STRs showed that the Veteran was seen for a "shoulder" problem once in December 1972.  The examiner noted "appears as muscular bruise."  On his separation examination in June 1973, the examiner noted recurrent back pain and that the Veteran wears a back brace when participating in sports activities since 1963, due to "trick" back, but that there were no complaints or sequella.  On examination, the Veteran's upper extremities, spine and musculoskeletal systems were normal.  

Finally, the Board notes that the evidentiary record shows that the RO initially promulgated a request for the Veteran's STRs in January 2009, but deleted that request because his STRs were already in the claims file.  However, in light of the Veteran's assertion that some of his STRs were missing (see November 2012 private medical report), and the fact that his STRs were associated with the claims file in December 1973, the AMC should request a search for any additional STRs from the National Personnel Records Center (NPRC).  

In light of the discussion above, the case is REMANDED for the following action:  

1.  The AMC should contact the NPRC and request a search for any outstanding STRs pertaining to the Veteran.  

2.  The AMC should take appropriate steps to contact the Veteran and request that he complete Authorization and Consent forms (VA Form 21-4142) for all healthcare providers who treated him for the claimed disabilities since service.  Of particular interest are any private treatment records for shoulder problems in 1974, and for back problems in the 1980's.  After receiving the executed consent forms, the AMC should make all reasonable efforts to obtain all treatment records from the identified sources, including any VA treatment records from Bay Pines since October 1984.  All attempts to procure records should be documented in the file, and the Veteran and his representative should be notified of any unsuccessful efforts in this regard.  

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any identified low back and left shoulder disability.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence, including STRs and all post service treatment reports obtained on remand, the examiner should provide a response to the following:  

a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing back disorder?  

b) If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing back disorder WAS NOT aggravated beyond the natural progress of the disorder by his service?  

c) If the Veteran DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter service with a pre-existing back disorder, is it at least as likely as not (i.e., 50 percent or greater probability) that any current low back disorder is etiologically related to symptoms noted during service, or is otherwise related to service?  

d) Is it at least as likely as not that any current left shoulder disability had its onset in service, or is otherwise related to service?  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination report.  The examiner should specifically address the Veteran's preservice, in service, and postservice reported history, injuries, as well as complaints concerning the back and left shoulder.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Notes:  The term clear and unmistakable means that the evidence cannot be misinterpreted and misunderstood, i.e., that it is undebatable.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

4.  Following completion of the foregoing, the AMC must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2013).  

5.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

